Title: To James Madison from John Mitchell, 15 May 1803 (Abstract)
From: Mitchell, John
To: Madison, James


15 May 1803, Le Havre. Reports the receipt “this Morning” of a 13 May letter from Livingston stating that Whitworth left Paris the evening of 12 May and directing Mitchell to arrange passage for “a Confidential Person” carrying Livingston’s dispatches, who “will leave Paris in a day or two after the date of His Letter.” Assures JM that “our Ministers have perfectly Accomplished the Wishes of our Government and that Louisiana is now Ceeded to Us.” The dispatches will be sent by either the Enterprize or the Sally for New York “in the course of the Week.” Refers JM to his 9 May letter soliciting confirmation of his appointment as commercial agent at Le Havre. Adds in a footnote, “Mr. Barnet is perfectly Content that I hold this place & he remain at Antwerp.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp. Postmarked at Boston 27 June. Docketed by Wagner as received 11 July.



   
   A full transcription of this document has been added to the digital edition.

